DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-2 and 4-7 in the reply filed on 04/15/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2018 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/07/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/12/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "can be created" as used multiple times in the preamble of Claim 1 renders the claim indefinite.  The term raises doubt as to whether each phase or microstructure that “can be created” is required to be present or not and a person having ordinary skill in the art would not be apprised of the scope of the invention. The claim shall be interpreted as the austenitic structure, martensitic microstructure, and bainitic microstructure not being required.
The term "microstructure transformation starting temperature" in claim 4 is a term which renders the claim indefinite.  It is not clear what microstructure is being referred to and thus it is unclear what temperature the one or more first regions should be cooled to and a person having ordinary skill in the art would not be apprised of the scope of the invention. The claim shall be interpreted as requiring the one or more first regions to be cooled to a selected temperature.
Claims 2 and 5-7 are rejected due to dependence upon Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (KR-101277864-B1), hereinafter Cho, references are made to the English translation provided from EPO.
Regarding Claim 1, Cho teaches a method for manufacturing a hot-formed product ([0001]) which involves heating a specimen above the Ac3 ([0062]) which is the same as the claimed initially heating the steel component in a furnace to a temperature above the AC3 temperature.
Cho further teaches the method involving charging the specimen into a heat treatment apparatus and cooling local areas to 600˚C ([0062]) which is the same as the claimed subsequently transferring the steel component into a treatment station and cooling down in the treatment station the one or more second regions of the steel component to a cooling finish temperature during a treatment time.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

	Regarding Claim 2, Cho teaches the claim elements as discussed above. As discussed above, Cho teaches localized cooling to 600˚C which is within the claimed cooling finish temperature si selected to be higher than the martensite start temperature Ms.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).



	Regarding Claim 5, Cho teaches the claim elements as discussed above. Cho further teaches the cooling being performed by injection of cooling air ([0062]) as well as teaching the cooling air only having access to one side of the specimen (Fig. 2-3 Original Document) which is within the claimed one or more second regions are cooled by one-sided blowing with a fluid.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).
	
	Regarding Claim 7, Cho teaches the claim elements as discussed above. Cho further teaches the areas not cooled to 600˚C being maintained at 900˚C through direct infrared heating ([0062]) which is within the claimed during the treatment time the second region or regions are actively heated in the treatment station.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boke et al. (US-20040060623-A1), hereinafter Boke.
Boke teaches a method of making hardened metal parts ([0001]) including heating a metal slab to an austenitization temperature, transporting the workpiece over a transport path and during transport subjecting a region to cooling (Claim 1) which is the same as the claimed initially heating a steel component to a temperature above the AC3 temperature, subsequently transferring the steel 
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 2, Boke teaches the claim elements as discussed above. Boke further teaches the quenching terminating at a cooling stop temperature above the martensitic start temperature (Claim 1) which is the same as the claimed cooling finish temperature is selected to be higher than the martensite start temperature Ms.

Regarding Claim 4, Boke teaches the claim elements as discussed above. Boke further teaches the second region being cooled to a hardening temperature  during the transport along the transport path (Claim 2) which is within the claimed cooling down in the treatment station the one or more first regions to a selected temperature.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 5, Boke teaches the claim elements as discussed above. Boke further teaches the cooling being performed by a nozzle directing air onto the first region (Claims 5-6) which is within the claimed one or more second regions are cooled by one-sided blowing with a fluid.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

	Regarding Claim 6, Boke teaches the claim elements as discussed above. Boke does not require active heating of the article during the transporting which constitutes the claimed during the treatment time, no active heating of the second region or regions occurs in the treatment station.

	Regarding Claim 7, Boke teaches the claim elements as discussed above. Boke further teaches the second region optionally being subjected to heating to maintain an austenite structure during the transporting (Claim 3) which constitutes the claimed during the treatment time, the second region or regions are actively heated in the treatment station.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/078,968 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736